In the
                         Court of Appeals
                 Second Appellate District of Texas
                          at Fort Worth
                               No. 02-20-00026-CR

ROBERT LEE FLEEKS, Appellant             §   On Appeal from the 78th District Court

                                         §   of Wichita County (57,769-B)

V.                                       §   October 8, 2020

                                         §   Memorandum Opinion by Justice Womack

THE STATE OF TEXAS                       §   (nfp)

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

prosecution.

                                    SECOND DISTRICT COURT OF APPEALS



                                    By /s/ Dana Womack
                                       Justice Dana Womack